Citation Nr: 1218337	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for Addison's disease.  

2.  Entitlement to service connection for Addison's disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his nurse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO.  

Of preliminary importance, the claim of service connection was previously denied in an unappealed rating decision, dated in October 2002 by the RO.  

The Veteran essentially petitioned to reopen the claim in April 2007.  Although the RO adjudicated the claim on the merits in the July 2009 decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  

That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has recharacterized the issue as that which is reflected in the title page of this decision.  

In October 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with a copy of the VHA opinion, and a copy has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The now-reopened claim is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  In an April 2007 decision, the RO denied the claim of service connection for Addison's disease.  

2.  The evidence associated with the record since April 2007 is neither cumulative in nature nor redundant of the evidence previously addressed by the RO and so significant that it must be considered to fairly decide the merits of the claim of service connection for Addison's disease.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for Addison's disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA will not be undertaken at this time.

In an April 2007 decision, the RO denied the Veteran's claim of service connection for Addison's disease.  Although notified of this decision, the Veteran did not file a timely appeal.  See 38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).


Final decisions are not subject to revision on the same factual basis.  If, however, "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. § 5108 (West 2002).

"New and material" evidence is evidence not previously submitted, not cumulative or redundant, and which by itself, or along with evidence previously submitted, is so significant that it must be considered to fairly decide the merits of the claim.  38 C.F.R. § 3.156 (a) (2001).  

In determining whether evidence is new and material, the credibility of the new evidence, including lay assertion is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2006, the Veteran applied to reopen his claim of service connection for Addison's disease.  

On review, the Board finds that new and material evidence has been submitted to reopen the previously denied claim.  The evidence, added since the last final denial, includes relevant medical information that must be addressed in order to enter an informed decision as to the Veteran's claim.   

With respect to the Veteran's own statements, the Board finds that he is competent to provide his observations as to the nature of his symptoms and treatment rendered for the claimed Addison's disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, to this extent, the Veteran's lay assertions are presumed to be credible in determining whether "new and material evidence" has been submitted to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Therefore, on this record, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for Addison's disease.




ORDER

As new and material evidence has been submitted to reopen the claim of service connection for Addison's disease, the appeal to this extent is allowed subject to further action as discussed hereinbelow.



REMAND

As noted, in October 2011 the Board requested a VHA medical opinion in an effort to address the medical matters presented by this appeal.  In December 2011 correspondence to the Veteran, the Board enclosed a copy of the medical opinion and requested that the Veteran review the medical opinion and return a Medical Opinion Response Form.  

In February 2012, the Veteran submitted an annotated copy of the VHA opinion and a Medical Opinion Response Form that indicated that he wished for his case to be remanded to the Agency of Original Jurisdiction (AOJ) for review of the new evidence submitted by him.  

The Board also observes that, given the Veteran's request, the case must be remanded to the AOJ for initial review and consideration.  Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2011).  

Additionally, the Board notes that, during the course of his appeal, the Veteran was afforded a hearing before a now-retired Veterans Law Judge (VLJ) in August 2011.  

A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was advised of his right to have another hearing in a March 2012 letter, and in April 2012, he provided a response indicating that he wished to appear for another hearing before a VLJ at the RO.  

Pursuant to 38 C.F.R. § 20.700(a) (2011), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be afforded another hearing before the claim can be adjudicated.  

Accordingly, this matter must be REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge to be held at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  

2.  After completing all indicated action, the RO should readjudicate the reopened claim of service connection for Addison's disease in light of all the evidence of record including the recently received evidence.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals










Department of Veterans Affairs


